Citation Nr: 1143251	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-38 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had over 20 years active duty service ending with his retirement in July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating.  A notice of disagreement was received in October 2008, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.  

The Veteran and his spouse presented testimony at a Board hearing in July 2011.  A transcript of the hearing is associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  The Veteran's hearing acuity is not productive of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores less than 94 percent using the Maryland CNC Test.

2.  Tinnitus is causally related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, and the service incurrence of sensorineural hearing loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011); see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issue of service connection for tinnitus, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  By letter dated in April 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Duty to Notify

With respect to the issue of service connection for bilateral hearing loss, the record shows that in an April 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. at 187; Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in April 2008, which was prior to the July 2008 rating decision.  Accordingly, the timing of notice requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate a claim for service connection.  Further, the April 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, a hearing transcript, and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA audiological examination in July 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue of entitlement to service connection for hearing loss.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues decided on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Hearing Loss and Tinnitus

The present appeal involves claims of entitlement to service connection for hearing loss and tinnitus.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Service treatment records showed that audiological examinations were done in December 1979, August 1982, November 1984, August 1985, August 1987, January 1988, May 1990, May 1991, May 1992, May 1995, November 1995, July 1996, and September 1996 because the Veteran was routinely exposed to hazardous noise.  However, for purposes of the Board's determination as to whether there is a hearing loss disability, it is noted that none of the Veteran's audiometric test results showed hearing loss as defined by 38 C.F.R. § 3.385.  On the report of medical history portion of his March 1998 retirement, the Veteran reported that he had ear, nose and throat problems, but clinical findings for the ears and drums were normal.  

After service, VA treatment records showed that, at an April 2008 audiology consult, the Veteran reported intermittent ringing in his both ears with onset many years ago.  Hearing loss was denied and he did not report communication difficulties.  He related that he was a jet engine mechanic and worked on the flight deck for a year and a half.  Audiogram results revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
30
LEFT
25
20
20
35
30

Speech recognition scores were 96 in both ears.  Diagnoses were mild high frequency sensorineural hearing loss and subjective tinnitus in both ears.  

The Veteran was afforded a VA audiological examination in July 2008.  He complained of hearing loss and tinnitus bilaterally, reporting difficulty hearing when there is competing background noise.  During his 20-years of service in the Navy, the Veteran indicated that he was exposed to jet engine noise on a regular basis and would use ear protection on a regular basis.  He denied any recent occupational or recreational exposure to noise.  He also denied a history of head or ear trauma.  The Veteran gave onset for constant tinnitus within the last year.  Audiogram results revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
25
LEFT
25
20
15
30
30

Speech recognition scores were 96 in both ears.  The diagnosis was borderline normal hearing with objective tinnitus bilaterally.  The examiner added that medical evaluation may lead to treatment that will significantly improve hearing.  After reviewing the claims file, the examiner observed that there was no evidence of hearing loss or reported tinnitus while in service.  Therefore, it appears that the Veteran did not suffer hearing loss or tinnitus due to military noise exposure.

At the Board hearing, the Veteran testified that his noise exposure in service was related to his duties as an aviation machinist mate/flight engineer on the flight decks of aircraft carriers.  Because of his duties he did not always wear hearing protection and he began to notice tinnitus towards the end of his navy career.  His wife testified that she had known the Veteran for 28 years, that his hearing got worse towards the end of his career, that he was having more difficulty understanding her, and that he complained of a little bit of buzz and ringing in his ears.  

Given that the claims file was reviewed and the July 2008 examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the VA audiological examination reports to be sufficient for appellate review and of high probative value.  
 
Importantly, there is no competent medical evidence in the record showing that the Veteran has hearing loss disability in accordance with 38 C.F.R. § 3.385.  Thus, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss as defined for VA compensation purposes.  According to the VA examination, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the specified frequencies.  Further, the Veteran's speech recognition scores using the Maryland CNC Test were 96 percent, i.e., greater than 94 percent.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has also considered the Veteran's and his wife's contentions that he suffers from hearing loss due to noise exposure while serving in the Navy.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran and his wife are competent to say that he experienced symptoms while in service.  They are also competent to report a continuity of symptoms since service.  However, although they testified at the Board hearing that the Veteran was experiencing increasing hearing loss, during the course of treatment, the Veteran indicated that he did not have hearing problem other than tinnitus in April 2008.  

Further, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Importantly, in order to establish a diagnosis of hearing loss for VA compensation purposes, an audiological evaluation must be completed.  Neither the Veteran nor his wife has demonstrated that they have the expertise required to diagnose hearing loss.  Thus, the Board must look to the April 2008 and July 2008 VA audiological evaluations. 
  
In conclusion, a preponderance of the evidence is against the Veteran's claim for bilateral hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  The Board stresses to the Veteran that although his hearing acuity may have decreased, hearing loss disability for VA purposes is defined by regulation.  The Board is bound by such regulation.  However, should his hearing acuity decrease in the future to a point where the criteria under 38 C.F.R. § 3.385 are met, he may always request that his hearing loss claim be reopened. 

With respect to his tinnitus claim, the Veteran is certainly competent to state when he first started experiencing tinnitus.  See Charles, 16 Vet. App. at 374 (providing that ringing in the ears is capable of lay observation).  In this regard, the Veteran has variously reported that the onset of his tinnitus was many years ago (April 2008), after leaving service, within the last year (July 2008), and towards the end of his active duty (July 2011 hearing testimony).  

Again, service treatment records showed that hearing evaluations were done periodically because he was routinely exposed to hazardous noise.  But all of the hearing evaluations were normal and there were no complaints of tinnitus.  However, during his Board hearing, the Veteran testified that, at the time of his retirement examination in 1998, he did not complain of tinnitus even though he had it, adding it was a pride thing.

The July 2008 VA audiological examiner observed that there was no evidence of reported tinnitus while in service.  

However, after weighing the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  The Veteran clearly had hazardous noise exposure in service.  Although the July 2008 VA opinion found that the Veteran's tinnitus was not related to noise exposure in service, this opinion was primarily based on the Veteran's self-reported history that it began after service, within the last year.  However, importantly, when seeking treatment at the VA and during his hearing testimony, the Veteran credibly claimed that he had experienced intermittent ringing in his both ears with onset many years ago or that it started towards the end of his career in the Navy and that it had continued to the present.  His wife confirmed his testimony, and it appears that she knew the Veteran during a portion of his service.  Again, based on the case law discussed above, here, the Veteran and his wife are competent to report when he first started experiencing ringing in his ears.  He and his wife are also competent to report a continuity of symptoms since service.    

In conclusion, in light of the available evidence, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  


ORDER

Service connection for bilateral hearing loss is not warranted.  To that extent, the appeal is denied. 

Service connection for tinnitus is warranted.  To that extent, the appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


